Exhibit 10.4

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated April 25, 2008 between Intrepid
Potash Inc., a Delaware corporation, having its principal executive offices in
Denver, Colorado, (the “Company”) and Robert P. Jornayvaz III (“Executive”).

RECITALS

A. Executive is the principal executive of Intrepid Mining LLC (“Intrepid
Mining”), a Delaware limited liability company that owns and operates potash
mining and processing facilities in Utah and New Mexico and that produces and
markets potash related products and by-products.

B. On December 20, 2007, the Company filed a registration statement on Form S-1
with respect to the initial sale of shares of its common stock to the public
(the “IPO”).

C. Shortly prior to the closing of the IPO, Intrepid Mining will contribute its
assets to the Company and the Company will thereafter conduct the business
formerly conducted by Intrepid Mining and employ those individuals formerly
employed by Intrepid Mining (the “Formation Transaction”).

D. In connection with the IPO, the Company and Executive wish to enter into an
employment agreement to memorialize the terms and conditions of Executive’s
employment as Chief Executive Officer of the Company on and after the IPO.

AGREEMENT

In consideration of the mutual promises and agreements set forth below, the
Company and Executive agree as follows:

1. TERM OF EMPLOYMENT: Subject to the terms of this Agreement, the Company
agrees to employ Executive, and Executive hereby accepts such employment,
effective as of the date of the Formation Transaction (the “Effective Date”).
Executive’s employment shall be for a term of eighteen months, subject to
earlier termination as provided in paragraph 4, herein (the “Term”); provided,
however, that the Term will automatically be extended by twelve months on the
last day of the initial eighteen month term and on each anniversary of such date
thereafter, unless one party to this Agreement provides written notice of
non-renewal to the other party at least 90 days prior to the effective date of
such automatic extension.



--------------------------------------------------------------------------------

2. POSITION AND DUTIES:

a. Position: Executive shall serve as Chief Executive Officer of the Company and
shall have the same duties, responsibilities, and authority as he had in his
capacity as the principal executive of Intrepid Mining immediately prior to the
IPO, along with such other duties, responsibilities and authority as the
Company’s Board of Directors (the “Board”) may establish. Executive shall report
directly to the Board and shall perform his duties and responsibilities
primarily at the Company’s offices in Denver, Colorado.

b. Commitment of Executive: Executive shall devote substantially his full
business time, energy, and ability to the business of the Company and its
subsidiaries; provided, however, that Executive shall be entitled to remain
actively involved in the management and operation of Intrepid Oil and Gas, LLC
and the other investment entities owned in whole or in part by Executive as of
the Effective Date, to the extent such activities do not interfere materially
with the performance of Executive’s duties and responsibilities hereunder.
Except as may otherwise be permitted by this Agreement or with the prior express
authorization of the Board, Executive shall not render business or professional
services to any other person or firm, whether for compensation or otherwise.

c. Other Positions and Services: Executive may, if such activities do not
interfere materially with the performance of Executive’s duties and
responsibilities hereunder, (i) continue to serve as a director or trustee of
the other for-profit corporations or businesses for which he is serving as a
director or trustee on the Effective Date, (ii) with the prior approval of the
Board, serve as a director or trustee of other for profit corporations or
businesses, provided, that if the Board later determine that it no longer
approves of the directorship, it shall notify Executive in writing and Executive
shall resign such directorship within a reasonable period of time, (iii) serve
on civic or charitable boards or committees, and (iv) deliver lectures, fulfill
speaking engagements, or teach at educational institutions (and retain any fees
therefrom).

d. Investments: Executive may invest in other businesses (an “Investment”);
provided, that the Investment shall not (i) pose a conflict of interest with
regard to Executive’s employment hereunder, (ii) require Executive’s active
involvement in the management or operation of such Investment (recognizing that
Executive shall be permitted to monitor and oversee the Investment), except as
permitted in 2(b), above, or (iii) interfere materially with the performance of
Executive’s duties and obligations hereunder. For the purposes of clause (i) of
the preceding sentence, Executive shall not be deemed to be subject to a
conflict of interest merely by reason of (i) his ownership of Intrepid Oil and
Gas, LLC and the other investment entities owned in whole or in part by
Executive as of the Effective Date, or (ii) his ownership of less than five
percent (5%) of (A) the outstanding stock of any entity whose stock is traded on
an established stock exchange or on the

 

2



--------------------------------------------------------------------------------

National Association of Securities Dealers Automated Quotation System, or
(B) the outstanding equity interests of any venture fund, investment pool or
similar investment vehicle that solicits investments on a “blind pool” basis.

e. No Conflict: Executive represents and warrants that the execution of this
Agreement and performance of his duties hereunder will not conflict with or
constitute a default under any contract or legal obligation he owes to any third
party.

3. COMPENSATION AND BENEFITS: The Company shall compensate Executive for his
services as set forth in this paragraph 3 with the objective of compensating the
Executive at levels consistent with similarly situated executives at peer
companies; provided that the Company may change from time to time the terms and
benefits of any retirement, welfare or fringe benefit plan of the Company,
including the right to change any service provider, so long as such change
applies generally to the senior executives of the Company.

a. Salary: The Company shall pay Executive a base salary of $487,500 per annum
(the “Base Salary”) in periodic installments in accordance with the Company’s
payroll practices. Amounts payable shall be reduced by standard withholding and
other authorized deductions. The Compensation Committee of the Board (the
“Compensation Committee”) will review Executive’s salary at least annually and
may increase (but not decrease) the Base Salary. Executive’s salary as so
adjusted shall thereafter be treated as Executive’s Base Salary hereunder.

b. Cash Bonus / Short-Term Incentives: Executive shall be eligible to receive
annual bonuses/short-term cash incentives in accordance with the Company’s
annual cash bonus/short-term incentive program(s) for senior management, as such
program(s) may be modified from time to time.

c. Equity Compensation.

(i) General. On or around the completion of the IPO, the Company will adopt an
equity incentive plan for the benefit of its eligible service providers (the
“2008 Equity Plan”). Executive shall be entitled to participate in the 2008
Equity Incentive Plan and any subsequent equity compensation programs sponsored
by the Company or its subsidiaries (the “Equity Plans”) on such terms as shall
be established by the Compensation Committee in its sole discretion.

(ii) Change of Control. All grants made under the Equity Incentive Plans shall
vest in full immediately prior to the occurrence of a Change of Control. For
purposes of this Agreement, a Change of Control means: (A) the acquisition by
any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of the combined

 

3



--------------------------------------------------------------------------------

voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors, other than any acquisition (1) directly
from, or by, the Company, (2) by a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries, or
(3) by Robert P. Jornayvaz III, Hugh E. Harvey Jr. or J. Landis Martin
(collectively the “Principals”), or by any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) that is controlled by one or more of the
Principals; (B) the individual directors of the Board as of the Effective Date
(the “Incumbent Directors”) cease to constitute at least two-thirds of the
Board; provided, however, that for purposes of this paragraph, any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the Incumbent
Directors shall be considered an Incumbent Director; (C) consummation, in one
transaction or a series or related transactions, of a reorganization, merger, or
consolidation of the Company or sale or other disposition, direct or indirect,
of all or substantially all of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, the
Persons who were the “beneficial owners” of outstanding voting securities of the
Company immediately prior to such Business Combination “beneficially own,” by
reason of such ownership of the Company’s voting securities immediately before
the Business Combination, more than 50% of the combined voting power of the
company resulting from such Business Combination (including, without limitation,
a company which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such Business
Combination; or (D) approval by those Persons holding the voting securities of
the Company of a complete liquidation or dissolution of the Company. A Person
will not be deemed to be a member of a “group” for purposes of this definition
solely by virtue of becoming party to an agreement with one or more Principals
that requires such Person to vote the voting stock of the Company in a manner
specified by the Principals.

d. Retirement Plans: Executive shall be entitled to participate in all
retirement plans applicable generally to other senior executives of the Company,
in accordance with the terms of such plans, as they may be amended from time to
time.

e. Welfare Benefit Plans: Executive and his family shall be eligible to
participate in and receive all benefits under the Company’s welfare benefit
plans and programs applicable generally to other senior executives of the
Company (collectively, as amended from time to time, the “Company Plans”), in
accordance with the terms of the Company Plans.

f. Vacation and Sick Leave: Executive shall be entitled to vacation, sick leave,
and paid time off in accordance with the plans, policies, and programs in effect
generally with respect to other senior executives of the Company, including the
limitations, if any, on the carry-over of accrued but unused time.

 

4



--------------------------------------------------------------------------------

g. Expenses: The Company shall reimburse Executive for reasonable expenses for
cellular telephone usage, entertainment, travel, meals, lodging, and similar
items incurred in the conduct of the Company’s business. Such expenses shall be
reimbursed in accordance with the Company’s expense reimbursement policies and
guidelines.

h. Fringe Benefits and Perquisites. Executive and his family shall be eligible
for all other fringe benefits or perquisites offered generally to senior
executives of the Company and their families. In addition, Executive shall be
entitled to (i) use of a company-provided automobile of his choice valued at no
more than $75,000, (ii) personal use of the Company aircraft to the extent such
use does not interfere with the Company’s use of the aircraft for business
purposes, and (iii) the right to use the company aircraft (either directly or
through one or more entities controlled, directly or indirectly, by Executive)
under a time-sharing arrangement pursuant to which Executive will reimburse the
Company for the cost of such use up to limits imposed by Federal Aviation
Administration regulations.

i. Officers and Directors Liability Insurance; Indemnification: During
Executive’s employment with the Company and thereafter so long as Executive may
have liability arising out of Executive’s service as an officer or director of
the Company or any subsidiary, the Company will continue and maintain directors
and officers liability insurance (“D&O Insurance”) covering Executive in an
amount and scope that is at least as favorable as the coverage applicable to the
officers and employees of Intrepid Mining as of the date hereof; provided,
however, that if such a policy cannot be procured for a premium equal to or less
than the premium paid for the year in which the Effective Date occurs, the
Company shall procure an insurance policy with the greatest coverage and scope
procurable for such premium.

4. TERMINATION: This Agreement may be terminated by the Company or Executive
prior to the expiration of the Term pursuant to this paragraph 4.

a. Cause: The Company may terminate this Agreement for “Cause” immediately upon
written notice to Executive. For purposes of this Agreement, “Cause” shall mean
any one or more of the following events:

(i) conviction of (or pleading nolo contendere to) a felony;

(ii) engaging in theft, fraud, embezzlement, or willful misappropriation of the
property of the Company;

 

5



--------------------------------------------------------------------------------

(iii) violation of any Company policy or practice regarding discrimination or
harassment that would be grounds for termination of a Company employee in
general;

(iv) Executive’s willful failure to perform substantially Executive’s material
duties as contemplated by paragraph 2 above (other than such failure resulting
from incapacity due to physical or mental illness), which, for avoidance of
doubt, shall include Executive’s insubordination to the Board, after (i) a
written demand for corrected performance is delivered to Executive by the Board
that identifies specifically the manner in which the Board believes Executive
has not performed substantially Executive’s material duties, and (ii) Executive
fails to cure the matters identified in the written demand within 30 days. No
act or failure to by Executive shall be deemed “willful” if done, or omitted to
be done, by him in good faith and with the reasonable belief that his action or
omission was in the best interest of the Company.

b. Death or Disability: If Executive has a Disability (as defined below), the
Company may give to Executive written notice of its intention to terminate this
Agreement. In such event, this Agreement shall terminate effective on the 30th
day after receipt of such notice by Executive, provided that Executive shall not
have returned to full-time performance of Executive’s material duties within the
30-day period after such receipt. For purposes of this Agreement, “Disability”
shall mean any physical or mental condition which prevents Executive, for a
period of 90 consecutive days, from performing and carrying out Executive’s
material duties and responsibilities with the Company, as determined by the
Board. This Agreement shall terminate automatically upon Executive’s death.

c. Other than Death or Disability or Cause: The Company may terminate this
Agreement upon thirty (30) days written notice to Executive at any time and for
any reason.

d. Termination by Executive: Executive may terminate this Agreement upon thirty
(30) days written notice to the Company at any time and for any reason.

e. Survival of Terms: Portions of this Agreement that by their terms provide or
imply that they survive the end of the Term shall survive the end of the Term.

 

6



--------------------------------------------------------------------------------

5. OBLIGATIONS OF THE COMPANY AND EXECUTIVE UPON TERMINATION:

a. Cause: If this Agreement is terminated by the Company for Cause under
paragraph 4(a), the Term shall end without further obligation to Executive other
than:

(i) payment of the sum of (A) any Base Salary earned but not yet paid to
Executive through the date of termination, (B) any bonus earned and payable in
accordance with the terms of an applicable Company bonus plan but not yet paid
to Executive as of the date of termination, and (C) any other compensation
earned through the date of termination but not yet paid to Executive (“Accrued
Obligations”),

(ii) the payments and benefits provided in paragraph 5(g).

b. Death or Disability: If this Agreement is terminated by reason of Executive’s
death or Disability under paragraph 4(b), the Company shall provide to Executive
or Executive’s legal representatives: (i) payment of the Accrued Obligations,
and (ii) the payments and benefits provided in paragraph 5(g).

c. Other than Death or Disability or Cause: If the Company terminates this
Agreement for any reason other than pursuant to paragraph 4(a) or 4(b),
Executive shall be entitled to:

(i) payment of the Accrued Obligations,

(ii) the payments and benefits provided in paragraph 5(g),

(iii) continued payment of the Executive’s then-current salary for the remainder
of the Term in accordance with the Company’s normal payroll processes, except as
otherwise required by paragraph 5(i), below.

The Company shall be obligated to make the foregoing payments upon receipt by
the Company of a release (the “Release”) given by Executive (or, if applicable,
Executive’s legal representative) of all claims against the Company and its
subsidiaries, and their respective directors, agents, employees, and assigns, in
a form provided by the Company, which release shall, if applicable, give
Executive appropriate notifications under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act. The Release shall
not affect the rights of Executive or his dependents under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

d. Voluntary Termination by Executive: If this Agreement is terminated by
Executive pursuant to paragraph 4(d) without “Good Reason,” as defined below,
the Company shall provide to Executive: (i) payment of the Accrued Obligations,
and (ii) the payments and benefits provided in paragraph 5(g):

e. Termination by Executive for Good Reason:

(i) In General. If this Agreement is terminated by Executive pursuant to
paragraph 4(d) for Good Reason, as defined below, Executive shall, upon signing
a Release, be entitled to the payments, benefits and other compensation provided
above in paragraph 5(c).

 

7



--------------------------------------------------------------------------------

(ii) “Good Reason”. For purposes of this Agreement, Executive’s termination of
this Agreement shall be on account of “Good Reason” if Executive resigns as a
result of any of the following events or conditions which remain in effect for
at least thirty (30) days after notice has been provided by Executive to the
Company of the existence of such event or condition: (A) a reduction in
Executive’s Base Salary, provided reductions are not made on a substantially
similar basis to all members of the Company’s senior management; (B) a material
diminution in Executive’s responsibility or authority; (C) a change of more than
50 miles in the location at which Executive primarily performs his services; or
(D) any other material failure by the Company to comply with any material term
of this Agreement. It is the intent of the Company that “Good Reason,” as herein
defined, shall meet the definition of “involuntary separation” set forth in
Treasury Regulation Section 1.409A-1(n), and this Agreement shall be interpreted
accordingly.

f. Expiration of the Term. In the event this Agreement is terminated as a result
of the non-renewal and subsequent expiration of the Term, the Company shall
provide to Executive: (i) payment of the Accrued Obligations, and (ii) the
payments and benefits provided in paragraph 5(g).

g. Exclusive Remedy: Except for the payments and benefits provided in this
paragraph 5, upon termination Executive shall have no other claims against, and
shall be entitled to no other payments or benefits from the Company under this
Agreement or pursuant to the Company’s policies and plans, other than
(A) Executive’s rights under COBRA, (B) payment of any amounts due as of the
date of termination pursuant to the terms of any equity-based plan of the
Company or any welfare or retirement plan of the Company or of any other amounts
or benefits under such plans which by their specific terms extend beyond such
date of termination, and (C) rights with respect to D&O Insurance. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as specifically provided otherwise
herein, such amounts shall not be reduced whether or not Executive obtains other
employment.

h. Resignations: On and as of the date this Agreement terminates for any reason,
Executive shall resign from his position as an officer and director of the
Company, resign from all other positions he holds as a director, officer or
employee of any subsidiary of the Company, and resign as a named fiduciary of
any employee benefit plans sponsored by the Company or its subsidiaries.

 

8



--------------------------------------------------------------------------------

i. 409A Payment and Ordering Rules. Payments under this paragraph 5 are intended
to qualify to the maximum extent possible as “short-term deferrals” exempt from
the application of Code Section 409A. Any payments that do not so qualify are
intended to qualify for the Code Section 409A exemption set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) (which exempts from Code Section 409A
certain payments made upon an “involuntary separation from service”). To the
extent that payments made pursuant to this paragraph 5 are made upon an
“involuntary separation from service” but exceed the exemption threshold set
forth in Treasury Regulation Section 1.409A-1(b)(9)(iii), the exemption will
first be applied to any continued health and welfare benefits payable under this
paragraph 5 (to the extent such benefits are subject to Code Section 409A and
are payable within six (6) months from the Executive’s “separation from
service,” as defined for purposes of Code Section 409A (the “Delayed Payment
Date”)) and thereafter to the cash payments that are payable closest in time to
the date of termination, until the exemption has been applied in full. Any
payments under this paragraph 5 that are not exempted from Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. For purposes of this paragraph, any payment to
be made in installments shall be deemed a series of separate payments pursuant
to Treasury Regulation Section 1.409A-2(b)(2)(iii). Nothing in this paragraph
shall prohibit the Company and Executive from making use of any other Code
Section 409A exemption that may be applicable to a payment or benefit hereunder.

6. 280G Provisions.

a. Determination; Efficient Gross-Up: If it is determined that any payment or
benefit provided to or for the benefit of Executive (a “Payment”), whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, would be subject to the excise tax imposed by Code
section 4999 or any interest or penalties with respect to such excise tax (such
excise tax together with any such interest and penalties, shall be referred to
as the “Excise Tax”), then a calculation shall first be made under which such
payments or benefits provided to Executive are reduced to the extent necessary
so that no portion thereof shall be subject to the Excise Tax (the “4999
Limit”). The Company shall then compare (a) Executive’s Net After-Tax Benefit
(as defined below) assuming application of the 4999 Limit with (b) Executive’s
Net After-Tax Benefit without application of the 4999 Limit. “Net After-Tax
Benefit” shall mean the sum of (i) all payments that Executive receives or is
entitled to receive that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2), less
(ii) the amount of federal, state, local, employment, and Excise Tax (if any)
imposed with respect to such payments. In the event (a) is greater than (b),
Executive shall receive Payments solely up to the 4999 Limit and Executive shall
choose which payments shall be reduced and the amount of the reduction of each
payment. In the event (b) is greater than (a), then Executive shall be entitled
to receive all such Payments along with an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any

 

9



--------------------------------------------------------------------------------

interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

b. Calculations: All determinations required under this paragraph 6, including
the determination of whether a Payment is subject to the Excise Tax or the
amount of any required Gross-Up Payment, shall be made by tax counsel, a
nationally recognized certified public accounting firm not serving as auditor
for the Company, or another tax professional with experience in such
calculations, as selected by the Company and reasonably acceptable to Executive
(the “Tax Professional”). The Tax Professional shall provide detailed supporting
calculations for its determinations both to the Company and Executive within
fifteen days of receipt of any Payment, or such sooner period as may be
requested by the Company. All costs relating to the Tax Professional shall be
borne exclusively by the Company. Subject to paragraph 6(d), below, any
determination by the Tax Professional shall be binding upon the Company and
Executive.

c. Payment of Gross-Up: Any Gross-Up Payment, as determined pursuant to this
paragraph 6, shall be paid by the Company to Executive within five business days
of the receipt of the Tax Professional’s determination, but in no event later
than the end of Executive’s taxable year next following the taxable year in
which the original Excise Tax on the Payments is remitted to the Internal
Revenue Service. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the Tax
Professional hereunder, it is possible that a Gross-Up Payment which will not
have been made by the Company should have been made (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to paragraph 6(d) and
Executive thereafter is required to make a payment of any Excise Tax, the Tax
Professional shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive, but in no event shall such payment be made later than the
end of Executive’s tax year following the tax year in which the Excise Tax is
remitted to the Internal Revenue Service.

d. Tax Controversy: Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of an Underpayment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the thirty-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

10



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph 6(d), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or to contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

e. Refunds; Etc.: If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 6(d), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 6(d)) promptly pay to the

 

11



--------------------------------------------------------------------------------

Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 6(d), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Underpayment required to be paid.

7. CONFIDENTIAL INFORMATION; NON-COMPETITION, NON-SOLICITATION:

a. Confidential Information: Except as expressly authorized by the Board, during
the Term or at any time thereafter, Executive shall not divulge, furnish, make
accessible to anyone, lay claim to, attempt to lay claim to or use, or attempt
to use, in any way (other than in the ordinary course of the business of the
Company) any confidential or secret knowledge or information of Intrepid Mining
or of the Company or its subsidiaries (collectively the “Intrepid Parties”) that
Executive has acquired or become acquainted with or will acquire or become
acquainted with during the period of Executive’s employment by Intrepid Mining
and by the Company, whether developed by himself or by others, concerning any
pricing information, trade secrets, confidential or business plans or material
(whether or not patented or patentable) directly or indirectly useful in any
aspect of the business of the Intrepid Parties, any customer or dealer lists of
the Intrepid Parties, any confidential or secret development of the Intrepid
Parties, or any other confidential information or secret aspects of the business
of the Intrepid Parties (collectively, “Confidential Information”). Executive
acknowledges that the Confidential Information constitutes a unique and valuable
asset of the Intrepid Parties and represents a substantial investment of time
and expense by the Intrepid Parties, and that any disclosure or other use of the
Confidential Information other than for the sole benefit of the Intrepid Parties
would be wrongful and would cause irreparable harm to the Intrepid Parties. Both
during and after the Term, Executive shall refrain from any acts or omissions
that would reduce the value of the Confidential Information. The foregoing
obligations of confidentiality shall not apply to any knowledge or information
(i) that is now published or that subsequently becomes generally publicly known
in the form in which it was obtained from the Intrepid Parties, other than as a
direct or indirect result of the breach of this Agreement by Executive; or
(ii) is lawfully obtained by Executive from a third party, provided that
Executive did not have actual knowledge that such third party was restricted or
prohibited from disclosing such information to Executive. At the time of the
termination of Executive’s employment, or at such other time as the Company may
request, Executive shall return all memoranda, notes, plans, records, computer
tapes and software and other documents and data (and copies thereof) relating to
Confidential Information that Executive may then possess or have under his or
her control.

 

12



--------------------------------------------------------------------------------

b. Non-competition; Non-solicitation: In his capacity as an employee, Executive
has met with and will continue to meet with the Intrepid Parties’ current or
prospective customers, suppliers, partners, licensees or other business
relations (collectively, “Business Relations”) on behalf of the Intrepid
Parties, and, as a consequence of using or associating himself with the Intrepid
Parties’ name, goodwill, and professional reputation, Executive has been placed
in a position where he can develop personal and professional relationships with
the Intrepid Parties’ current and prospective customers. In addition, during the
course and as a result of Executive’s employment, Executive has been or may be
provided certain specialized training or know-how. Executive acknowledges that
this goodwill and reputation, as well as Executive’s knowledge of Confidential
Information and specialized training and know-how, could be used unfairly in
competition against the Intrepid Parties. Accordingly, in consideration of the
employment of Executive by the Company pursuant to this Agreement, Executive
agrees that:

(i) during the time period commencing on the date hereof and terminating on the
Non-Competition/Non-Solicitation End Date (as defined below), Executive shall
not directly or indirectly, individually or collectively in conjunction with
others, engage in activities that compete with the businesses that the Intrepid
Parties are then engaged in (or, with respect to periods on and after the end of
the Term, are engaged in at the time of the termination of Executive’s
employment) in whatever geographic regions the Intrepid Parties then engage in
such businesses; or

(ii) during the time period commencing on the date hereof and terminating on the
Non-Competition/Non-Solicitation End Date (as defined below), Executive shall
not directly or indirectly through another entity or person (i) induce or
attempt to induce any employee of the Intrepid Parties to leave the employ of
the Intrepid Parties, (ii) hire any person who was employed by the Intrepid
Parties at any time during the one-year period immediately preceding the
termination of Executive’s employment with the Intrepid Parties, or (iii) induce
or attempt to induce any current or prospective Business Relation of the
Intrepid Parties (including, without limitation, any business entity that the
Intrepid Parties have contacted in order to make a proposal to enter into a
business relationship) to withdraw, curtail or cease doing business with the
Intrepid Parties.

For purposes of this Agreement, the “Non-Competition/Non-Solicitation End Date”
shall mean the date that is 24 months from the date this Agreement is terminated
or expires; provided, however, that in the event this Agreement is terminated
more than 24 months after the Effective Date by the Company other than pursuant
to paragraphs 4(a) or 4(b), or by Executive for Good Reason pursuant to
paragraph 4(d), the Non-Competition/Non-Solicitation End Date shall mean the
date on which the then-remaining Term would have otherwise expired (assuming no
further extension thereof).

 

13



--------------------------------------------------------------------------------

Executive acknowledges that as an executive of a publicly traded company he
falls within the exception to C.R.S 8-2-113(2)(d), which exempts executive and
management personnel and officers from the prohibitions of non-compete
provisions. Executive agrees that, during the period for which Executive has
continuing obligations under this paragraph 7(b), he shall inform any new
employer or other person or entity with whom Executive enters into a business
relationship, before accepting employment or entering into such business
relationship, of the existence of this Agreement and shall give the employer,
person or other entity a copy of this paragraph 7(b).

c. Third-Party Beneficiaries: The provisions of this paragraph 7 may be enforced
by any of the Intrepid Parties, and the protections afforded herein shall inure
to each such Intrepid Party as an intended third-party beneficiary.

d. Severability: To the extent that any provision of this paragraph shall be
determined to be invalid or unenforceable, the invalid or unenforceable portion
of such provision shall be deleted from this Agreement, and the validity and
enforceability of the remainder of such provision and of this paragraph shall be
unaffected. In furtherance of and not in limitation of the foregoing, should the
duration of or geographical extent of, or business activities covered by, the
noncompetition and non-solicitation agreements contained in paragraph 7(b) be
determined to be in excess of that which is valid or enforceable under
applicable law, then such provision shall be construed to cover only that
duration, extent, or those activities which may validly or enforceably be
covered. Executive acknowledges the uncertainty of the law in this respect and
expressly stipulates that this paragraph shall be construed in a manner which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

e. Injunctive Relief: Executive agrees that it would be difficult to compensate
the Intrepid Parties fully for damages for any violation of the provisions of
this paragraph 7. Accordingly, Executive specifically agrees that the Intrepid
Parties shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of this paragraph and that such relief may be granted
without the necessity of proving actual damages. This provision with respect to
injunctive relief shall not, however, diminish the right of the Intrepid Parties
to claim and recover damages in addition to injunctive relief.

8. SUCCESSORS: This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and permitted assigns and any such successor or
permitted assignee shall be deemed substituted for the Company under the terms
of this Agreement for all purposes. As used herein, “successor” and “assignee”
shall be limited to any person, firm, corporation, or other business entity
which at any time, whether by purchase, merger, reorganization, or otherwise,
directly or indirectly acquires the stock of the Company or to which the Company

 

14



--------------------------------------------------------------------------------

assigns this Agreement by operation of law or otherwise in connection with any
sale of all or substantially all of the assets of the Company, provided that any
successor or permitted assignee promptly assumes in a writing delivered to
Executive this Agreement and, in no event, shall any such succession or
assignment release the Company from its obligations thereunder. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

9. DISPUTE RESOLUTION: To the extent permitted by applicable law, and except as
provided below, any dispute arising out of this Agreement shall be submitted to
binding arbitration in Denver, Colorado pursuant to the rules of the American
Arbitration Association. In the event any dispute arising out of this Agreement
may not be arbitrated under applicable law (which, for purposes of this
Agreement, shall be deemed to include actions for temporary injunctive relief to
enforce the provisions of paragraph 7 hereof), litigation concerning such
dispute shall be brought and maintained only in the District Court for the City
and County of Denver, Colorado, the County Court for the City and County of
Denver, Colorado, or the U.S. District Court for the District of Colorado. The
prevailing party in any arbitration or litigation concerning this Agreement
shall recover, in addition to any damages or other relief awarded to that party,
the prevailing party’s reasonable costs and attorneys fees.

10. GOVERNING LAW: The provisions of this Agreement shall be construed in
accordance with, and governed by, the laws of the State of Colorado without
regard to principles of conflict of laws.

11. SAVINGS CLAUSE: If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

12. MODIFICATION, WAIVER: Except as provided in paragraph 19, below, no
provision of this Agreement may be amended, modified, or waived except by
written agreement signed by the party sought to be charged with such amendment,
modification, or waiver.

13. ASSIGNMENT OF AGREEMENT: Executive acknowledges that Executive’s services
are unique and personal. Accordingly, Executive may not assign Executive’s
rights or delegate Executive’s duties or obligations under this Agreement to any
person or entity; provided, however, that payments may be made to Executive’s
estate or beneficiaries as expressly set forth herein.

 

15



--------------------------------------------------------------------------------

14. ENTIRE AGREEMENT: This Agreement is an integrated document and constitutes
and contains the complete understanding and agreement of the parties with
respect to the subject matter addressed herein, and supersedes and replaces all
prior negotiations and agreements, whether written or oral, concerning the
subject matter hereof.

15. CONSTRUCTION: Each party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions and
shall have no force or effect.

16. NOTICES: Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set forth below (or
at such other addresses as shall be specified by the parties by like notice).
Such notices, demands, claims, and other communications shall be deemed given:

a. in the case of delivery by overnight service with guaranteed next day
delivery, such next day or the day designated for delivery;

b. in the case of certified or registered United States mail, five days after
deposit in the United States mail; or

c. in the case of facsimile, the date upon which the transmitting party received
confirmation of receipt by facsimile, telephone, or otherwise; and

d. in the case of personal delivery, when received.

Communications that are to be delivered by the United States mail or by
overnight service are to be delivered as set forth below:

(i) To the Company:

Intrepid Potash Inc.

Attn: Executive Vice President of Human Resources

 and Risk Management

700 17th Street, Suite 1700

Denver, CO 80202

 

16



--------------------------------------------------------------------------------

(ii) To Executive:

To the most recent home address on file with the Company.

Each party, by written notice furnished to the other party, may modify the
acceptable delivery address, except that notice of change of address shall be
effective only upon receipt.

17. TAX WITHHOLDING: The Company may withhold from any amounts payable under
this Agreement such federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

18. REPRESENTATION: Executive represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms.
Executive acknowledges that, prior to assenting to the terms of this Agreement,
he has been given a reasonable time to review it, to consult with counsel of
Executive’s choice, and to negotiate at arm’s-length with the Company as to its
contents. Executive and the Company agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and that they have entered into this Agreement freely and voluntarily and
without pressure or coercion from anyone.

19. 409A SAVINGS CLAUSE: The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and the provisions of this Agreement shall be
construed and administered in accordance with such intent. To the extent such
potential payments or benefits could become subject to Code Section 409A, the
parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without Executive’s consent and
in such manner as it deems appropriate or desirable, amend or modify this
Agreement or delay the payment of any amounts hereunder to the minimum extent
necessary to meet the requirements of Code Section 409A.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive, intending to be legally bound,
have executed this Agreement on the day and year first above written.

 

INTREPID POTASH INC. By:   /s/ James N. Whyte   James N. Whyte   Executive Vice
President of Human
Resources and Risk Management

ROBERT P. JORNAYVAZ III /s/ Robert P. Jornayvaz III

 

18